Robert N. Freeman




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2015

                                       No. 04-15-00006-CV

 Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick, Jim and Nancy Wescott, and
                               Paul and Ruthe Wilson,
                                      Appellants

                                                 v.

                                    Robert N. FREEMAN II,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-13-0200356
                         Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
      To date, appellants have failed to pay the applicable filing fee in this appeal. Texas Rule
of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We, therefore, ORDER appellants, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that they
are excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1
(providing that party who qualifies as indigent under Rule 20 may proceed without advance
payment of costs). If appellants fail to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court